Order filed September 4, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-14-00432-CV
                                   ____________

                    LAWRENCE THOMPSON, Appellant

                                        V.

                           KERRY ALLEN, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-10948

                                    ORDER

      This appeal is from a judgment signed December 18, 2013. The notice of
appeal was filed May 1, 2014. It appears the notice of appeal is untimely but we
are unable to make that determination because the clerk’s record has not been filed.
Appellant has filed an affidavit of indigency in this court.          Prior to any
determination of indigency, we must first determine our jurisdiction. Accordingly,
we enter the following order.
      The Harris County District Clerk is directed to file a partial clerk’s record on
or before September 15, 2014, containing (1) the court’s judgment; (2) any request
for findings of fact and conclusions of law, any post-judgment motion, and the
court’s order on the motion; and (3) the notice of appeal.



                                       PER CURIAM